                              IN THE UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

DANNIE G. NEAL,                                    §
                                                   §
                 Plaintiff,                        §
v.                                                 §    Civil Action No. 3:19-CV-686-L
                                                   §
CITY OF DESOTO,                                    §
                                                   §
                 Defendant.                        §

                                               ORDER

        On April 24, 2019, the Findings, Conclusions and Recommendation of the United States

Magistrate Judge (“Report”) (Doc. 13) was entered, recommending that the court dismiss without

prejudice this action under Federal Rule of Civil Procedure 41(b) for failure to prosecute or comply

with a court order by failing to answer the magistrate judge’s questionnaire as ordered. No

objections to the Report were filed.

        Having reviewed the pleadings, file, record in this case, and Report, the court determines that

the findings and conclusions of the magistrate judge are correct, and accepts them as those of the

court. Accordingly, the court dismisses without prejudice this action under Federal Rule of Civil

Procedure 41(b) for failure to prosecute or comply with a court order.

        The court prospectively certifies that any appeal of this action would not be taken in good

faith. See 28 U.S.C. § 1915(a)(3); Fed. R. App. 24(a)(3). In support of this certification, the court

accepts and incorporates by reference the Report. See Baugh v. Taylor, 117 F.3d 197, 202 and

n.21 (5th Cir. 1997). The court concludes that any appeal of this action would present no legal point

of arguable merit and would therefore be frivolous. Howard v. King, 707 F.2d 215, 220 (5th Cir.

1983). In the event of an appeal, Plaintiff may challenge this certification by filing a separate motion

Order – Page 1
to proceed in forma pauperis on appeal with the clerk of the United States Court of Appeals for the

Fifth Circuit. See Baugh, 117 F.3d at 202; Fed. R. App. 24(a)(5).

       It is so ordered this 22nd day of May, 2019.



                                                      _________________________________
                                                      Sam A. Lindsay
                                                      United States District Judge




Order – Page 2
